Exhibit 10.3

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of April 29, 2016

Among

ALNYLAM U.S., INC.,

as the Borrower,

ALNYLAM PHARMACEUTICALS, INC.,

as Parent and Parent Guarantor,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     18   

1.03

 

Accounting Terms

     19   

1.04

 

Times of Day; Rates

     19   

1.05

 

UCC Terms

     20   

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

     20   

2.01

 

Term Borrowing

     20   

2.02

 

Borrowings, Conversions and Continuations of Term Loans

     20   

2.03

 

Prepayments

     21   

2.04

 

Termination of Term Commitment

     22   

2.05

 

Repayment of Term Loans

     22   

2.06

 

Interest and Default Rate

     22   

2.07

 

Fees

     22   

2.08

 

Computation of Interest and Fees

     23   

2.09

 

Payments Generally

     23   

2.10

 

Cash Collateral

     23   

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     24   

3.01

 

Taxes

     24   

3.02

 

Illegality

     24   

3.03

 

Inability to Determine Rates

     25   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     25   

3.05

 

Compensation for Losses

     27   

3.06

 

Survival

     27   

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     28   

4.01

 

Conditions of Initial Credit Extension

     28   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     30   

5.01

 

Existence, Qualification and Power

     30   

5.02

 

Authorization; No Contravention

     30   

5.03

 

Governmental Authorization; Other Consents

     31   

5.04

 

Binding Effect

     31   

5.05

 

No Default

     31   

5.06

 

Margin Regulations; Investment Company Act

     31   

5.07

 

Disclosure

     32   

5.08

 

Sanctions Concerns and Anti-Corruption Laws

     32   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI

 

AFFIRMATIVE COVENANTS

     33   

6.01

 

Financial Statements

     33   

6.02

 

Certificates; Other Information

     34   

6.03

 

Notices

     35   

6.04

 

Preservation of Existence

     35   

6.05

 

Compliance with Laws

     36   

6.06

 

Inspection Rights

     36   

6.07

 

Use of Proceeds

     36   

6.08

 

Collateral; Further Assurances

     37   

ARTICLE VII

 

NEGATIVE COVENANTS

     37   

7.01

 

Change in Nature of Business

     37   

7.02

 

Use of Proceeds

     38   

7.03

 

Sanctions; Anti-Corruption Laws

     38   

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

     38   

8.01

 

Events of Default

     38   

8.02

 

Remedies upon Event of Default

     40   

8.03

 

Application of Funds

     41   

8.04

 

Additional Secured Obligations

     41   

ARTICLE IX

 

CONTINUING GUARANTY

     42   

9.01

 

Guaranty

     42   

9.02

 

Rights of Lender

     42   

9.03

 

Certain Waivers

     43   

9.04

 

Obligations Independent

     43   

9.05

 

Subrogation

     43   

9.06

 

Termination; Reinstatement

     43   

9.07

 

Stay of Acceleration

     44   

9.08

 

Condition of Primary Obligors

     44   

9.09

 

Appointment of Borrower

     44   

9.10

 

Right of Contribution

     45   

9.11

 

Keepwell

     45   

ARTICLE X

 

MISCELLANEOUS

     45   

10.01

 

Amendments, Etc

     45   

10.02

 

Notices; Effectiveness; Electronic Communications

     45   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     47   

10.04

 

Expenses; Indemnity; Damage Waiver

     47   

10.05

 

Payments Set Aside

     48   

10.06

 

Successors and Assigns

     49   

10.07

 

Treatment of Certain Information; Confidentiality

     50   

10.08

 

Right of Setoff

     51   

10.09

 

Interest Rate Limitation

     51   

10.10

 

Counterparts; Integration; Effectiveness

     51   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.11

 

Survival of Representations and Warranties

     52   

10.12

 

Severability

     52   

10.13

 

Governing Law; Jurisdiction; Etc

     52   

10.14

 

Waiver of Jury Trial

     53   

10.15

 

Subordination

     54   

10.16

 

No Advisory or Fiduciary Responsibility

     54   

10.17

 

Electronic Execution

     55   

10.18

 

USA PATRIOT Act Notice

     55   

SCHEDULES

 

1.01(a)

  

Lender’s Office, Certain Addresses for Notices

5.01

  

Loan Parties

EXHIBITS

 

Form of

  

A

  

Financial Statement Certificate

B

  

Loan Notice

C

  

Notice of Loan Prepayment

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of April 29, 2016, among ALNYLAM
PHARMACEUTICALS, INC., a Delaware corporation (the “Parent” or the “Parent
Guarantor”), ALNYLAM U.S., INC., a Delaware corporation and a wholly-owned
Subsidiary of Parent (the “Borrower” and, together with the Parent Guarantor,
collectively the “Loan Parties” and, each individually, a “Loan Party”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Lender.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties have requested that the Lender make a term loan to the
Borrower in an aggregate amount of up to $30,000,000.

WHEREAS, the Lender has agreed to make such term loan to the Borrower on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Act” has the meaning specified in Section 10.18.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all reasonable
documented and out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the reasonable documented
and out-of-pocket fees, charges and disbursements of counsel, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party, any Subsidiary or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Additional Secured Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Applicable Rate” means a rate per annum equal to (a) in the case of any
Eurodollar Rate Loan, 0.45% and (b) in the case of any Base Rate Loan, 0.00%.

“Approved Cash Collateral” means cash, certificates of deposit, or (solely to
the extent agreed to by the Lender and the Borrower pursuant to
Section 2.10(b)), other credit support acceptable to the Lender, in each case,
which is subject to a first priority, perfected security interest in favor of
the Lender.

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

“Assignee Lender” has the meaning specified in Section 10.06.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other applicable agreement or instrument were accounted for as a Capitalized
Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2015, and
the related Consolidated statements of income (loss) or operations,
stockholders’ equity and cash flows for such fiscal year of the Parent and its
Subsidiaries, including the notes thereto.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1.00%); and if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.

 

2



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” has the meaning assigned to such term in the Security
Agreement.

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender
Cash Collateral (including, without limitation, Approved Cash Collateral) in
accordance with Section 2.10 and the provisions of the Security Agreement, as
collateral security for the Secured Obligations.

“Cash Collateral Account” has the meaning assigned to such term in the Security
Agreement.

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement services, lockbox, cash pooling,
overdraft, account reconciliation and reporting and trade finance services and
other cash management services.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty-five percent (35%) (or,
solely in the event that Sanofi shall at such time own 30% or more of such
Equity

 

3



--------------------------------------------------------------------------------

Interests, 40%) or more of the Equity Interests of Parent entitled to vote for
members of the board of directors or equivalent governing body of the Parent on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) Parent shall cease to own and control, of record and beneficially, directly
or indirectly, 100% of the Equity Interests of the Borrower.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” has the meaning assigned to such term in the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and each of
the other agreements, instruments or documents that creates or purports to
create a Lien on any Collateral in favor of the Lender for the benefit of the
Secured Parties.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Parent and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

4



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any past due Obligation for which a
rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto and (b) with respect to any past due
Obligation for which a rate is not specified or available, a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Designated Account” has the meaning specified in Section 2.09(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Dollar” and “$” mean lawful money of the United States.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract or agreement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate or (i) the failure by the
Parent, Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) taxes imposed on or measured by net income (however denominated) or that are
franchise taxes or branch profits taxes as a result of a present or former
connection between such Lender and the jurisdiction imposing such tax (other
than connections arising from such Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document), (b) in the case of any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments made under any
Loan Document, any tax attributable to the failure of such Lender to deliver to
the Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding, and (c) any amended or successor version of
Sections 1471 through 1474 of the Code that is substantively comparable and not
materially more onerous to comply with, any future regulations or official
interpretations thereof, any future agreement entered into pursuant to
Section 1471(b)(1) of the Code, and any future “intergovernmental agreements”
with respect to the foregoing.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Term Commitment has terminated, and (b) all Secured
Obligations have been paid in full (other than Unasserted Obligations).

 

7



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FDA” means the United States Food and Drug Administration, or any successor
Governmental Authority performing a similar function.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo on such day on such transactions as
determined by the Lender.

“Fee Letter” means that certain Fee Letter dated as of April 20, 2016, by and
between the Borrower and the Lender.

“Financial Statement Certificate” means a certificate substantially in the form
of Exhibit A.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB ASC, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

8



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

“Guarantors” means, collectively, (a) the Parent Guarantor, and (b) the Borrower
with respect to Secured Obligations owing by any Loan Party or any Subsidiary of
a Loan Party arising under Secured Cash Management Agreements and Secured Hedge
Agreements and any Swap Obligation of a Specified Loan Party (determined before
giving effect to Sections 9.01 and 9.11) under the Guaranty.

“Guaranty” means the Guarantee made by the Guarantors under Article IX in favor
of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

9



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and not past due for
more than one hundred twenty (120) days after the date on which such trade
account payable was created (unless being contested in good faith as to which
adequate reserves required by GAAP have been established and are being
maintained and as to which no encumbrance has been placed on any property of
such Person));

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnitees” has the meaning specified in Section 10.04(b).

 

10



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, the first Business Day of each calendar month.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
six (6) or twelve (12) months thereafter (in each case, subject to
availability), as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Term
Facility.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means Wells Fargo Bank, National Association (including any of its
branch offices) and its successors and assigns (including each Assignee Lender).

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower; which office may include any Affiliate of
the Lender or any domestic or foreign branch of the Lender or such Affiliate.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

11



--------------------------------------------------------------------------------

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty,
(c) the Collateral Documents, (d) the Fee Letter, (e) the Funding Indemnity
Letter and (f) all other certificates, agreements, documents and instruments
executed by any Loan Party pursuant to the foregoing (but specifically excluding
any Secured Hedge Agreement or any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of Term
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit B or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” has the meaning specified in the introductory paragraph hereto.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Parent and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Lender under any Loan Document, or of the ability of the
Borrower or Parent to perform their obligations under the Loan Documents, taken
as a whole; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or Parent of any Loan
Document to which it is a party.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
Parent (other than Borrower) or any Subsidiary of Borrower that, in each case,
together with its Subsidiaries, (a) generates more than 2.5% of Consolidated
revenue of the Parent and its Subsidiaries for the four (4) fiscal quarter
period most recently ended or (b) has total assets (including equity interests
in other Subsidiaries and excluding investments that are eliminated in
consolidation) of equal to or greater than 2.5% of the total assets of the
Parent and its Subsidiaries, on a Consolidated basis as of the end of the most
recent four (4) fiscal quarters; provided, however, that if at any time there
are Subsidiaries which are not classified as “Material Subsidiaries” but which
collectively (i) generate more than 5% of Consolidated revenue of the Parent and
its Subsidiaries for the four (4) fiscal quarter period most recently ended or
(ii) have total assets (including equity interests in other Subsidiaries and
excluding investments that are eliminated in consolidation) of equal to or
greater than 5% of the total assets of the Parent and its Subsidiaries on a
Consolidated basis as of the end of the most recent four (4) fiscal quarters,
then the Borrower shall promptly (in accordance with Section 6.02(b)) designate
one or more of such Subsidiaries as Material Subsidiaries such that, after such
all Subsidiaries that are not Material Subsidiaries shall (A) generate less than
5% of Consolidated revenue of the Parent and its

 

12



--------------------------------------------------------------------------------

Subsidiaries for the four (4) fiscal quarter period most recently ended and
(B) have total assets of less than 5% of the total assets of the Parent and its
Subsidiaries on a Consolidated basis as of the end of the most recent four
(4) fiscal quarters.

“Maturity Date” means April 29, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Minimum Collateral Amount” means, at any time, Approved Cash Collateral in an
amount equal to the greater of (a) the lesser of (i) $30,000,000 and (ii) 100%
of the Outstanding Amount of all Term Loans and (b) such other amount as may be
mutually agreed to in writing by Borrower and the Lender.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Term
Loan, which shall be substantially in the form of Exhibit C or such other form
as may be approved by the Lender (including any form on an electronic platform
or electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to the Term Loan and (b) all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, to the extent provided for and
subject to the limitations contained in Section 10.04, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Subsidiary thereof pursuant to any

 

13



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent Guarantor” has the meaning specified in the introductory paragraph
hereto.

“Participant Register” has the meaning set forth in Section 10.06(c).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Lien” means each of the following Liens, solely to the extent such
Liens (x) are non-consensual Liens arising only as a matter of Law and (y) could
not have priority over the Liens of the Lender on the Collateral securing the
Secured Obligations:

(a) Liens imposed by Law for taxes, assessments or governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted (which effectively stay the enforcement of any
such Liens) and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

14



--------------------------------------------------------------------------------

(b) statutory Liens such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted (which effectively stay the enforcement of any such Liens)
and with respect to which adequate reserves are being maintained in accordance
with GAAP; and

(c) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Register” has the meaning set forth in Section 10.06(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief business officer, treasurer, assistant treasurer or
controller of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Lender or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Lender. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Lender, each Responsible Officer
will provide an incumbency certificate and to the extent requested by the
Lender, appropriate authorization documentation, in form and substance
satisfactory to the Lender.

 

15



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any of its Subsidiaries and the Lender or an Affiliate of the
Lender. It is understood and agreed that each Secured Cash Management Agreement
shall be entered into in the sole and absolute discretion of the Lender and/or
its Affiliates and, in the sole and absolute discretion of the Lender and such
Affiliate, may be made subject to the requirement that the Loan Parties (or one
or more of their Subsidiaries) provide additional collateral security by to
secure the Additional Secured Obligations arising thereunder.

“Secured Hedge Agreement” means any Swap Contract between any Loan Party or any
of its Subsidiaries and the Lender or an Affiliate of the Lender. It is
understood and agreed that each Secured Hedge Agreement shall be entered into in
the sole and absolute discretion of the Lender and/or its Affiliates and, in the
sole and absolute discretion of the Lender and such Affiliate, may be made
subject to the requirement that the Loan Parties (or one or more of their
Subsidiaries) provide additional collateral security by to secure the Additional
Secured Obligations arising thereunder.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Lender, each Affiliate of the Lender
party to any Secured Cash Management Agreement or Secured Hedge Agreement and
the Indemnitees.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Agreement” means the Cash Collateral Agreement, dated as of the
Closing Date, executed in favor of the Lender by the Borrower, as amended,
amended and restated, supplemented or otherwise modified from time to time.

“Social Security Act” means the Social Security Act of 1965.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).

“Subordinating Loan Party” has the meaning specified in Section 10.15.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

 

16



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property, in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by the Lender pursuant to Section 2.01.

“Term Commitment” means the Lender’s obligation to make Term Loans to the
Borrower pursuant to Section 2.01(a). The Term Commitment on the Closing Date is
$30,000,000.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitment at such time and (b) thereafter, the
aggregate principal amount of the Term Loans outstanding at such time.

 

17



--------------------------------------------------------------------------------

“Term Loan” means an advance made by the Lender under the Term Facility.

“Threshold Amount” means $20,000,000.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unasserted Obligations” means, at any time, (a) contingent indemnification
obligations in respect of which no claim or demand for payment has been made or
asserted at such time, and (b) Secured Obligations under Secured Cash Management
Agreements and Secured Hedge Agreements for which the Loan Parties and/or their
respective Subsidiaries shall have made arrangements satisfactory to (and for
the benefit of), as applicable, the Lender and each Affiliate of the Lender
party to such Secured Cash Management Agreements and/or Secured Hedge Agreements
(including, without limitation, arrangements for replacement collateral), in
each case, in respect of such Secured Obligations thereunder.

“United States” and “U.S.” mean the United States of America.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or other
governing body performing similar functions) of such Person, even though the
right to so vote has been suspended by the happening of such contingency.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, restatements, supplements, extensions or

 

18



--------------------------------------------------------------------------------

modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect any requirement set forth in any Loan Document, and either
the Borrower or Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such requirement to preserve the original
intent thereof in light of such change in GAAP; provided that, until so amended,
(i) such requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP.

 

1.04 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

19



--------------------------------------------------------------------------------

The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.

 

1.05 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Term Borrowing.

Subject to the terms and conditions set forth herein, the Lender agrees to make
a single loan to the Borrower, in Dollars, on the Closing Date in an amount not
to exceed the Term Facility. The Term Borrowing shall consist of Term Loans made
by the Lender. Term Loans repaid or prepaid may not be reborrowed. Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided, however, any Term Borrowing made on the Closing Date shall be made as
Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter not less
than three (3) Business Days prior to the Closing Date.

 

2.02 Borrowings, Conversions and Continuations of Term Loans.

(a) Notice of Borrowing. Each Term Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Lender, which may be given by
(i) telephone or (ii) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. (A) two
(2) Business Days prior to the requested date of any Term Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (B) on the requested date of any
Term Borrowing of Base Rate Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period of twelve
(12) months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Lender not later than 11:00 a.m. four
(4) Business Days prior to the requested date of such Term Borrowing, conversion
or continuation. Not later than 11:00 a.m., two (2) Business Days before the
requested date of such Term Borrowing, conversion or continuation, the Lender
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period is available. Each Term Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be, unless otherwise agreed by
Lender, in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, in connection with any conversion or continuation of a Term
Loan, if less, the entire principal thereof then outstanding). Each Term
Borrowing of or conversion to Base Rate Loans shall be, unless otherwise agreed
by Lender, in a principal amount of $500,000 or a whole

 

20



--------------------------------------------------------------------------------

multiple of $100,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice (whether telephonic or written) shall specify
(1) whether the Borrower is requesting a Term Borrowing, a conversion of Term
Loans from one Type to the other, or a continuation of Term Loans, as the case
may be, (2) the requested date of the Term Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (3) the
principal amount of Term Loans to be borrowed, converted or continued, (4) the
Type of Loans to be borrowed or to which existing Term Loans are to be
converted, and (5) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Term Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Term
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month.

(b) Advances. On the Closing Date, following receipt of a Loan Notice, upon
satisfaction of the applicable conditions set forth in Section 4.01, the Lender
shall make the requested funds available to the Borrower either by (i) crediting
the account of the Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Lender.

(d) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than (five) 5 Interest
Periods in effect in respect of the Term Facility.

 

2.03 Prepayments.

The Borrower may, upon notice to the Lender pursuant to delivery to the Lender
of a Notice of Loan Prepayment, at any time or from time to time voluntarily
prepay Term Loans in whole or in part without premium or penalty subject to
Section 3.05; provided that, unless otherwise agreed by the Lender (a) such
notice must be received by Lender not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of such prepayment; (b) any prepayment shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional

 

21



--------------------------------------------------------------------------------

amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.03 shall be applied to the aggregate
principal amount of the Term Loans outstanding on such date.

 

2.04 Termination of Term Commitment.

The aggregate Term Commitment shall be automatically and permanently reduced to
zero on the Closing Date upon the Term Borrowing.

 

2.05 Repayment of Term Loans.

The Borrower shall repay to the Lender on the Maturity Date the aggregate
principal amount of all Term Loans outstanding on such date.

 

2.06 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.06(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a rate that is less than zero, such rate shall be deemed zero for
purposes of this Agreement.

(b) Default Rate.

(i) If any amount payable by a Loan Party under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date, the Maturity Date and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07 Fees.

The Borrower shall pay to the Lender such fees specified in the Fee Letter and
such other fees as shall have been separately agreed upon in writing, in each
case, in the amounts and at the times so specified in the Fee Letter or, as
applicable, in any such separate agreement. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

22



--------------------------------------------------------------------------------

2.08 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09, bear interest for one (1) day. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.09 Payments Generally.

(a) General Payment Terms. All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Lender at the
Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. All payments received by the Lender
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Except as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Direct Debit. The Borrower agrees that on the due date of any amount due
under this Agreement or the other Loan Documents, the Lender will debit the
amount due from deposit account number 4273547612 owned by the Borrower, or such
other of the Borrower’s accounts with the Lender as designated in writing by the
Borrower (the “Designated Account”). The Borrower shall at all times during the
term of this Agreement maintain such direct debit arrangements with the Lender
and maintain sufficient funds in the Designated Accounts to pay amounts due
under this Agreement or the other Loan Documents. Without in any way derogating
from the obligations of the Borrower hereunder, should there be insufficient
funds in the Designated Account to pay all such sums when due, the full amount
of such deficiency shall be immediately due and payable by the Borrower in
accordance with the terms of this Agreement.

 

2.10 Cash Collateral.

(a) The Borrower shall at all times during the term of this Agreement maintain
Approved Cash Collateral pursuant to the terms of the Security Agreement in an
amount not less than the Minimum Collateral Amount. All Collateral shall be
subject to a first priority, perfected security interest in favor of the Lender
and shall secure all of the Secured Obligations. All Cash Collateral shall be
maintained in one or more blocked, interest bearing collateral accounts at Wells
Fargo. The Borrower shall promptly (but in any event within three (3) Business
Days) following written demand therefor from time to time pay all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

23



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Lender agrees to consider the appropriateness
of a change in the type of Approved Cash Collateral on a periodic basis
throughout the term of this Agreement; provided that any such change to the type
of such Approved Cash Collateral shall be made only upon Lender’s and Borrower’s
consent (it being acknowledged that the consent of the Lender may be withheld in
the Lender’s sole and absolute discretion).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

If any payments to the Lender under this Agreement are made from outside the
United States, no Loan Party shall deduct any foreign taxes from any payments it
makes to the Lender. If any such taxes are imposed on any payments made by any
Loan Party (including payments under this paragraph), such Loan Party will pay
the taxes and will also pay to the Lender, at the time interest is paid, any
additional amount which the Lender specifies as necessary to preserve the
after-tax yield the Lender would have received if such taxes had not been
imposed. As soon as practicable after any payment of taxes by any Loan Party to
a Governmental Authority, as provided in this Section 3.01, the Borrower will
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

Each Loan Party will confirm that it has paid the taxes by giving the Lender
official tax receipts (or notarized copies) within thirty (30) days after the
due date.

 

3.02 Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lender’s Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Term Loan or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of the Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by the Lender to the Borrower, (a) any
obligation of the Lender to issue, make, maintain, fund or charge interest with
respect to any such Term Loan or continue Eurodollar Rate Loans or to convert
Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (b) if such
notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
the Lender shall, if necessary to avoid such illegality, be determined by the
Lender without reference to the Eurodollar Rate component of the Base Rate, in
each case until the Lender notifies the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand

 

24



--------------------------------------------------------------------------------

from the Lender, prepay or, if applicable, convert all Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans shall, if necessary
to avoid such illegality, be determined by the Lender without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if the Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (ii) if such notice
asserts the illegality of the Lender determining or charging interest rates
based upon the Eurodollar Rate, the Lender shall during the period of such
suspension compute the Base Rate without reference to the Eurodollar Rate
component thereof until it is no longer illegal for the Lender to determine or
charge interest rates based upon the Eurodollar Rate. Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03 Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lender of
funding such Eurodollar Rate Loan, the Lender will promptly so notify the
Borrower. Thereafter, (i) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Term Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Term Borrowing of Base Rate Loans in
the amount specified therein. Notwithstanding the foregoing, in the case of such
pending request, the Lender, in consultation with the Borrower, may establish an
alternative interest rate for funding Term Loans in the applicable amount, and
with the same Interest Period as the Term Loan requested to be made, converted
or continued, as the case may be in which case, such alternative rate of
interest shall apply with respect to such Term Loans.

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(d));

 

25



--------------------------------------------------------------------------------

(ii) subject the Lender to any taxes (other than Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense (other than taxes) affecting this Agreement or Eurodollar Rate
Loans made by the Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Term Loan (or of
maintaining its obligation to make any such Term Loan), or to reduce the amount
of any sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the Term
Commitment of the Lender or the Term Loans made by the Lender, to a level below
that which the Lender or the Lender’s holding company could have achieved but
for such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall the Lender the amount shown as due on any such certificate within
ten (10) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Term Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), and (ii) as long
as the Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Term Commitment or the funding of
the Term Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Term Commitment or Term Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Term Loan, provided the Borrower shall have received
at least ten (10) days’ prior notice of such

 

26



--------------------------------------------------------------------------------

additional interest or costs from the Lender. If the Lender fails to give notice
ten (10) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten (10) days from receipt of such notice.

(e) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

3.05 Compensation for Losses.

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Term Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Term Commitment and repayment of all other Obligations
hereunder.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension.

The obligation of the Lender to make the Term Loan hereunder is subject to
satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of each Loan Party, (ii) counterparts of the Security Agreement, and each other
Collateral Document, executed by a Responsible Officer of the Borrower and a
duly authorized officer of each other Person party thereto, as applicable and
(iii) counterparts of any other Loan Document, executed by a Responsible Officer
of the applicable Loan Party and a duly authorized officer of each other Person
party thereto.

(b) Cash Collateral. The Lender shall have received Approved Cash Collateral in
an amount at least equal to Minimum Collateral Amount, which Approved Cash
Collateral shall be maintained in the Cash Collateral Account.

(c) Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer of each Loan Party dated the Closing Date, certifying (i) as
to the Organization Documents of each Loan Party (which, to the extent filed
with a Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party, (ii) as to the accuracy of the representations and warranties
of the Borrower and each other Loan Party contained in Article II, Article V and
in the other Loan Documents, (iii) that no Default exists, or would result from
the proposed Term Borrowing on the Closing Date or from the application of the
proceeds thereof, (iv) that since the date of the Audited Financial Statements
no event or condition has occurred that has had or would be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect,
(v) that no actions, suits, proceedings, claims or disputes are pending or, to
the knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(A) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby or (B) either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect and
(vi) as to a true and complete list of each Material Subsidiary as of the
Closing Date.

(d) Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions of counsel for the Loan Parties, dated the Closing Date and addressed
to the Lender, in form and substance reasonably acceptable to the Lender.

 

28



--------------------------------------------------------------------------------

(e) Personal Property Collateral. The Lender shall have received, in form and
substance reasonably satisfactory to the Lender:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party or where a filing would need to be
made in order to perfect the Lender’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and (B) tax
lien, judgment and bankruptcy searches reasonably requested by Lender, the
results of which searches shall be reasonably satisfactory to the Lender; and

(ii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral.

(f) Insurance. The Lender shall have received evidence of insurance maintained
by the Parent and its Subsidiaries and the Lender shall be reasonably satisfied
with the amount, types and terms and conditions of such insurance.

(g) Loan Notice. The Lender shall have received a Loan Notice with respect to
the Term Loan to be made on the Closing Date.

(h) Consents. The Lender shall have received a certificate of a Responsible
Officer of each Loan Party either (i) attaching copies of all consents, licenses
and approvals required in connection with the consummation by such Loan Party of
the transactions contemplated by the Loan Documents and the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (ii) stating that no such
consents, licenses or approvals are so required.

(i) Material Adverse Effect. The Lender shall be satisfied that there shall not
have occurred since the date of the Audited Financial Statements any event or
condition that has had or would be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(j) Fees and Expenses. (i) All fees required to be paid to the Lender on or
before the Closing Date shall have been paid and (ii) unless waived by the
Lender, the Borrower shall have paid all expenses (including, the fees, charges
and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Lender)) of the Lender payable
pursuant to the Loan Documents, in each case, to the extent invoiced two
(2) Business Days prior to the Closing Date (or such later date as may be agreed
to by the Borrower).

(k) Due Diligence. The Lender shall have completed a due diligence investigation
of Parent and its Subsidiaries in scope, and with results, satisfactory to the
Lender, including, without limitation, OFAC, the United States Foreign Corrupt
Practices Act of 1977 and “know your customer” due diligence. Parent and
Borrower shall have provided to the Lender the documentation and other
information requested by the Lender in order to comply with applicable Law,
including, without limitation, the Act.

 

29



--------------------------------------------------------------------------------

(l) Bank of America Credit Agreement. The Lender shall have received a fully
executed copy of that certain Credit Agreement, dated as of the date hereof, by
and among the Loan Parties and Bank of America, N.A., as lender, certified as
true and correct by a Responsible Officer of the Parent, such agreement to be in
form and substance reasonably satisfactory to the Lender, and the conditions to
the effectiveness thereof shall have been satisfied or waived.

(m) Other Documents. All other documents provided for herein or which the Lender
may reasonably request or require.

(n) Additional Information. Such additional information and materials which the
Lender shall reasonably request or require.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender that:

 

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Material Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. Set forth on Schedule 5.01 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
(as to each Loan Party) its exact legal name, the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number. The copy of the Organization Documents of each
Loan Party provided to the Lender pursuant to the terms of this Agreement is a
true and correct copy of each such document, each of which is valid and in full
force and effect on the Closing Date.

 

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) result in the imposition or the creation of (or requirement to create) any
Lien on any asset of any Loan Party; (c) conflict in any material respect with
or result in any material breach or contravention of or require any payment
(other than in any

 

30



--------------------------------------------------------------------------------

immaterial amount) to be made under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Material Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate in any material respect any Law.

 

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained and (ii) filings to perfect the Liens created by the
Collateral Documents.

 

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in proceedings in
equity or at law.

 

5.05 No Default.

Neither any Loan Party nor any Material Subsidiary thereof is in default under
or with respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.06 Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Term Borrowing, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Parent and its Subsidiaries on a consolidated basis) subject to
any restriction contained in any agreement or instrument between the Borrower
and the Lender or any Affiliate of the Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

 

31



--------------------------------------------------------------------------------

(b) Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.07 Disclosure.

The (a) Form 10-Q of the Parent prepared for the fiscal quarter ended March 31,
2015, (b) Form 10-Q of the Parent prepared for the fiscal quarter ended June 30,
2015, (c) Form 10-Q of the Parent prepared for the fiscal quarter ended
September 30, 2015 and (d) Form 10-K of the Parent prepared for the fiscal year
ended December 31, 2015, when each was filed with the SEC or amended, conformed
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable. No report, financial statement, certificate or
other information furnished in writing by any Loan Party to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished), when taken as a
whole, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, each Loan Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that projections and forecasts
are not a guarantee of financial performance and actual results may vary
materially from the projections and forecasts).

 

5.08 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Material Subsidiaries to:

 

6.01 Financial Statements.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Parent (commencing
with the fiscal year ended December 31, 2016), a Consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal year, and the
related Consolidated statements of income (loss) or operations, changes in
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Lender, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and, shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent, a Consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related Consolidated statements of income (loss) or operations, statements of
stockholders’ equity and cash flows for such fiscal quarter and for the portion
of the Parent’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP certified by the
chief executive officer, chief financial officer, treasurer or controller who is
a Responsible Officer of the Parent as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Parent and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.

(c) Business Plan and Budget. As soon as available, but in any event within
sixty (60) days after the end of each fiscal year of the Parent, an annual
business plan of the Parent and its Subsidiaries on a Consolidated basis,
prepared by management of the Parent, in form reasonably satisfactory to the
Lender, of Consolidated balance sheets and statements of income or operations
and cash flows of the Parent and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

33



--------------------------------------------------------------------------------

6.02 Certificates; Other Information.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a) Financial Statement Certificate. Concurrently with the delivery of the
financial statements referred to in Section 6.01(a) and (b) a duly completed
Financial Statement Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Parent. Unless the Lender requests executed originals, delivery of the Financial
Statement Certificate may be by electronic communication including fax or email
and shall be deemed to be an original and authentic counterpart thereof for all
purposes.

(b) Material Subsidiaries. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a) a certificate of a Responsible Officer
of the Parent setting forth a list of each Material Subsidiary of Parent.

(c) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other material report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Lender pursuant hereto.

(d) Debt Securities Statements and Reports. (i) Promptly after the furnishing
thereof, copies of any material statement or report furnished to any holder of
debt securities in an amount in excess of the Threshold Amount of any Loan Party
or of any of its Material Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lender pursuant to Section 6.01 or any other clause of this Section and
(ii) later than five (5) Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement (on
account of Indebtedness in excess of the Threshold Amount) regarding or related
to any event of default or other material breach by a Loan Party party thereto.

(e) Reserved.

(f) FDA Notices. Promptly, and in any event within fifteen (15) Business Days
after receipt thereof by any Loan Party or any of their Subsidiaries, copies of
each material notice from the FDA (or comparable agency in any applicable
non-U.S. jurisdiction or state or local Governmental Authority) concerning any
material investigation or other adverse material inquiry, or material and
adverse finding or material determination with respect to any product developed,
manufactured, sold or distributed by any Loan Party or any of their Subsidiaries
(including any notification seeking a recall, removal or corrective action
affecting the products developed, manufactured, sold or distributed by such Loan
Party or such Subsidiary), including, without limitation, the receipt by any
Loan Party or any of their Subsidiaries of any so called “warning letter”,
“untitled letter”, FDA Form 483 or similar notification, in each case, from the
FDA (or analogous foreign, state or local Governmental Authority) to the extent
material to the Parent and its Subsidiaries taken as a whole.

(g) Additional Information. Promptly, such additional information regarding the
business, financial, legal (excluding information that Borrower determines is
reasonably

 

34



--------------------------------------------------------------------------------

necessary to preserve attorney-client privilege) or corporate affairs of any
Loan Party or any Material Subsidiary thereof, or compliance with the terms of
the Loan Documents, as the Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a) or on
which such financial statements and/or other documents are posted on the SEC’s
website on the Internet at www.sec.gov; or (b) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lender has access (whether a commercial, third-party website or
whether sponsored by the Lender); provided that: the Borrower shall deliver
paper copies of such documents to the Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Lender.

 

6.03 Notices.

Promptly, but in any event within two (2) Business Days, upon any Responsible
Officer of a Loan Party becoming aware of such event (or, if earlier, the date
that any Responsible Officer of a Loan Party should have been aware of such
event), notify the Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of a Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between a
Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting a Loan Party or any Subsidiary, including pursuant to or involving any
applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) incurrence of Indebtedness in an amount equal to or greater than
$50,000,000.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower or any other Loan Party has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04 Preservation of Existence.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except,
solely with respect to any

 

35



--------------------------------------------------------------------------------

Material Subsidiary of a Loan Party (other than the Borrower), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) maintain all material rights, properties, privileges,
permits, licenses and franchises necessary in the normal conduct of the business
of the Parent, the Borrower or any Material Subsidiary (except to the extent the
maintenance thereof is no longer desirable in the conduct of the business of the
Loan Parties and their Subsidiaries and that the loss thereof is not
disadvantageous in any material respect to the Lender and the other Secured
Parties); and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks that are material to the business of the Parent,
the Borrower and their Material Subsidiaries (provided that clauses (b) and
(c) shall not restrict the ability of the Loan Parties to abandon intellectual
property rights which are uneconomical, negligible, obsolete or otherwise not
material in the conduct of the business of the Loan Parties and their
Subsidiaries).

 

6.05 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

(b) Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

6.06 Inspection Rights.

Permit representatives, agents and independent contractors of the Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that, with respect to such independent
public accountants, a Responsible Officer of the Borrower is present) at such
reasonable times during normal business hours and upon reasonable advance notice
to the Borrower; provided, however, that (a) except during the occurrence and
continuance of an Event of Default (i) the Loan Parties shall not be required to
reimburse the Lender for the charges, costs and expenses in connection with more
than one such visit per year and (ii) the Lender shall not exercise its rights
under this Section 6.06 more than one (1) time per fiscal year and (b) when an
Event of Default exists the Lender (or any of its respective representatives,
agents or independent contractors) may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and without advance
notice.

 

6.07 Use of Proceeds.

Use the proceeds of the Term Borrowings solely for working capital and general
corporate purposes not in contravention of any Law or of any Loan Document and
not use such Loan proceeds, directly or indirectly, immediately, incidentally or
ultimately, to purchase or

 

36



--------------------------------------------------------------------------------

carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refinance or refund indebtedness originally incurred for such purpose.

 

6.08 Collateral; Further Assurances.

(a) Maintain all Collateral free and clear of all Liens (other than the Lien of
the Lender securing the Secured Obligations and Permitted Liens); and

(b) Promptly upon request by the Lender, (i) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Lender may reasonably require from time to time in order to
(A) carry out more effectively the express purposes of the Loan Documents,
(B) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder
(including, without limitation, promptly executing and delivering any and all
further instruments and documents and taking all such other action as the Lender
may deem reasonably necessary to maintain in favor of the Lender, for the
benefit of the Secured Parties, Liens on the Collateral that are duly perfected
in accordance with the requirements of, or the obligations of the Loan Parties
under, the Loan Documents and all applicable Laws) and (C) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Material Subsidiary to, directly or indirectly:

 

7.01 Change in Nature of Business.

(a) Engage in any material line of business substantially different from those
lines of business conducted by the Parent, the Borrower and their Material
Subsidiaries on the date hereof or any business substantially related,
complementary or incidental thereto or a reasonable extension thereof (and
non-core incidental businesses acquired in connection with any acquisition or
investment or other immaterial businesses) or (b) suspend operating or cease to
operate a substantial portion of its or their business as conducted by the
Parent, the Borrower and their Material Subsidiaries on the date hereof.

 

37



--------------------------------------------------------------------------------

7.02 Use of Proceeds.

Use the proceeds of the Term Loans, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.03 Sanctions; Anti-Corruption Laws.

(a) Use the Term Loans or the proceeds of any Term Loan, or lend, contribute or
otherwise make available such Term Loan or the proceeds of any Term Loan to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
of Sanctions.

(b) Use any Term Loan or the proceeds of any Term Loan for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) Business Days after the same becomes due, any interest on
any Term Loan, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 2.09(b) (and such failure
continues for three (3) Business Days), 2.10(a) (and such failure continues for
one (1) Business Day), Article VI, Article VII or in the Guaranty or (ii) any
Loan Party fails to perform or observe any term, covenant or agreement contained
in the Security Agreement after giving effect to any notice or grace periods
applicable thereto; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made in writing or deemed made by the Borrower or any other
Loan Party herein or in any other Loan Document shall be incorrect or misleading
in any material respect (or, if any such representation, warranty, certification
or statement of fact is by its terms qualified by concepts of materiality, such
representation, warranty, certification or statement of fact shall be incorrect
or misleading in any respect) when made or deemed made; or

 

38



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Material Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount
beyond any period of grace provided with respect thereto, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (in each case after giving effect to any applicable
notice or grace period) such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Material Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Material Subsidiary thereof is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Material Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within forty-five (45) days after its issue or levy.

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more unsatisfied final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the

 

39



--------------------------------------------------------------------------------

extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case of clauses (i) or
(ii) above, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of twenty (20) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Parent, Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien on the Collateral purported to be
covered thereby, or any Loan Party shall assert the invalidity of such Liens, or
(ii) any Collateral shall be subject to a Lien in favor of any Person (other
than (x) the Lien of the Lender securing the Secured Obligations and
(y) Permitted Liens); or

(l) Change of Control. There occurs any Change of Control.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

 

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a) declare the Term Commitment (if any) to be terminated, whereupon such
commitments and obligation shall be terminated;

 

40



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c) apply Cash Collateral to the Secured Obligations; and

(d) exercise all other rights and remedies available to it under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Parent or Borrower under the Bankruptcy
Code, the obligation of the Lender to make Term Loans shall automatically
terminate, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Lender.

 

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Term
Loans have automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Lender to pay fully all
Secured Obligations, all Collateral or any other amounts received on account of
the Secured Obligations shall be applied to the Secured Obligations in the
manner and in such order (including, to be retained as cash collateral for such
Secured Obligations) as determined by the Lender in its sole discretion.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets.

 

8.04 Additional Secured Obligations.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, Secured Cash Management Agreement or any Secured Hedge Agreement, if
at any time there shall be insufficient Approved Cash Collateral (or other
collateral security acceptable to the Lender) to secure all Additional Secured
Obligations, and the Borrower fails to deposit into the Cash Collateral Account
or other account maintained with the Lender (pursuant to cash collateral
arrangements satisfactory to the Lender) in an amount sufficient to eliminate
such deficiency within one (1) Business Day after demand by the Lender or its
Affiliates party to such Secured Cash Management Agreement or Secured Hedge
Agreement, then each of the Lender and its Affiliates party to any such Secured
Cash Management Agreement or Secured Hedge Agreement shall have the option to
terminate such Secured Cash Management Agreement or Secured Hedge Agreement, to
the extent of the Additional Secured Obligations that are not collateralized in
a manner satisfactory to the Lender and/or each Affiliate of the Lender party
thereto, as applicable.

 

41



--------------------------------------------------------------------------------

ARTICLE IX

CONTINUING GUARANTY

 

9.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, arising hereunder or under any other Loan Document, any Secured
Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that (a) the Guaranteed Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor and (b) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law or other applicable Law. The Lender’s or, as applicable, the Lender’s
Affiliates’ books and records showing the amount of the Secured Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Secured Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Secured
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty (other than a defense of
performance), and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the foregoing
(other than a defense of performance).

 

9.02 Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Secured Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

42



--------------------------------------------------------------------------------

9.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of any Loan Party or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower, any other Loan Party or any other Person; (b) any
defense based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower, any other Loan Party or any other Person;
(c) the benefit of any statute of limitations affecting any Guarantor’s
liability hereunder; (d) any right to proceed against the Borrower, any other
Loan Party or any other Person, proceed against or exhaust any security for the
Secured Obligations, or pursue any other remedy in the power of any Secured
Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties (other than a defense of performance). Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations.

 

9.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower, any other
Guarantor or any other person or entity is joined as a party.

 

9.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been paid and performed in full in cash and the Term Commitment
and the Term Facility are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

 

9.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived,

 

43



--------------------------------------------------------------------------------

as the case may be, if any payment by or on behalf of the Borrower or a
Guarantor is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Secured Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty
and the Facility Termination Date.

 

9.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by the Guarantors, jointly and severally, immediately
upon demand by the Secured Parties.

 

9.08 Condition of Primary Obligors.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower, any other guarantor and
each other applicable obligor in respect of the Secured Obligations such
information concerning the financial condition, business and operations of the
Borrower, any such other guarantor or any such other obligor as such Guarantor
requires, and that none of the Secured Parties has any duty, and such Guarantor
is not relying on the Secured Parties at any time, to disclose to it any
information relating to the business, operations or financial condition of the
Borrower, any other guarantor or obligor (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

9.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Lender to the Borrower shall be deemed delivered
to each Loan Party and (c) the Lender may accept, and be permitted to rely on,
any document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.

 

44



--------------------------------------------------------------------------------

9.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

9.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article IX voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been paid and performed in full in cash. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE X

MISCELLANEOUS

 

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
or in any other Loan Document shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
fax transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, to the address, fax number, e-mail
address or telephone number specified for the Borrower or any other Loan Party
or the Lender on Schedule 1.01(a).

 

45



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender and the Loan Parties may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) Change of Address, Etc. Each Loan Party and the Lender may change its
address, fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices and Notice of Loan Prepayment) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Lender may be recorded by the Lender,
and each of the parties hereto hereby consents to such recording.

 

46



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Lender (including the fees, charges and
disbursements of counsel for the Lender (limited to one counsel for the Lender
and, if reasonably necessary, a single local counsel for the Lender in each
relevant jurisdiction and, solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction to the Lender)), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Term Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender and each Related Party (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related reasonably documented and out-of-pocket
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee (limited to one counsel for all Indemnitees taken as
a whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction and, solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnitees similarly situated taken as a whole)), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether

 

47



--------------------------------------------------------------------------------

brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the bad faith, gross negligence or willful misconduct of such Indemnitee,
(B) a material breach of the obligations of such Indemnitee under the Loan
Documents, or (C) any dispute solely among Indemnitees (other than (x) any
claims against Wells Fargo in its capacity as, or in the fulfillment of its
role, as Lender and (y) any claims arising out of any act or omission on the
part of any Loan Party or any of its Affiliates). This Section 10.04(b) shall
not apply with respect to taxes, other than taxes that represent losses,
damages, etc. arising from any non-tax claim.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have (through such Person),
any claim against any Indemnitee or any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

(d) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor.

(e) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(d) shall survive the termination of the Term Commitment and the
repayment, satisfaction or discharge of all the other Secured Obligations.

 

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower or any other Loan
Party is made to the Lender, or the Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 

48



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) This Agreement is binding on each Loan Party’s and the Lender’s successors
and assignees. Each Loan Party agrees that it may not assign this Agreement
without the Lender’s prior consent. Subject to the terms and conditions hereof,
the Lender may sell participations in or assign this loan, and may exchange
information about the Loan Parties (including, without limitation, any
information regarding any hazardous substances) with actual or potential
participants or assignees. The consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required with respect to any
assignment by the Lender of the Term Loans to an assignee unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to another lender (party hereto by assignment (an
“Assignee Lender”)), an Affiliate of an Assignee Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Lender within
five (5) Business Days after having received notice thereof. If a participation
is sold or the loan is assigned, the purchaser will have the right of set-off
against each Loan Party. Notwithstanding anything herein to the contrary, no
such assignment or participation shall be made to a natural person. No
participant shall be entitled to receive any greater payment under Sections 3.01
or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
unless the sale of the participation to such participant is made with the
Borrower’s prior written consent.

(b) Lender, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices a register for the recordation of the names and
addresses of the Lenders, and the commitments of, and principal amounts (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

49



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
agreed that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with the terms hereof), (ii) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (iii) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case the Lender agrees, to the extent reasonably
practicable, to inform such Loan Party promptly thereof prior to such disclosure
to the extent not prohibited by Law), (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights and obligations under this Agreement or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Loan Party and its obligations, this Agreement or payments hereunder,
(vii) on a confidential basis to any rating agency in connection with rating any
Loan Party or its Subsidiaries or the credit facility provided hereunder,
(viii) with the consent of the Borrower or to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section by Lender or any of its Affiliates or Related Parties or (2) becomes
available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than any Loan Party or any Subsidiary. For purposes of this
Section, “Information” means all information received from any Loan Party or any
Subsidiary relating to any Loan Party or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary, provided that, in the case of information received from any Loan
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers the Lender in connection
with the administration of this Agreement, the other Loan Documents and the Term
Commitment.

(b) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Lender or its Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Lender, unless (and
only to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event the Loan Parties or such Affiliate will consult
with such Person before issuing such press release or other public disclosure.

 

50



--------------------------------------------------------------------------------

(c) Customary Advertising Material. The Loan Parties consent to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

 

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. Notwithstanding the provisions of this Section 10.08, if at any
time the Lender or any of its Affiliates maintains one or more deposit accounts
for the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

 

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and

 

51



--------------------------------------------------------------------------------

supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement or any other Loan
Document, or any certificate delivered thereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

 

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Term Borrowing, and shall continue in full force until the
Facility Termination Date.

 

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

52



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR

 

53



--------------------------------------------------------------------------------

THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.15 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the payment in full in cash of all Secured Obligations.
If the Secured Parties so request, any such obligation or indebtedness of any
such other Loan Party to the Subordinating Loan Party shall be enforced and
performance received by the Subordinating Loan Party as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Secured Obligations, but without reducing or affecting in any
manner the liability of the Subordinating Loan Party under this Agreement.
Without limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Indebtedness owing among Loan Parties; provided, that in the event that any Loan
Party receives any payment of any to Indebtedness owing among Loan Parties at a
time when such payment is prohibited by this Section, such payment shall be held
by such Loan Party, in trust for the benefit of, and shall be paid forthwith
over and delivered, upon written request, to the Lender.

 

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Lender nor any
of its Affiliates has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated

 

54



--------------------------------------------------------------------------------

hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the Lender
nor any of its Affiliates has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the Lender
or any of its Affiliates with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

10.17 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

10.18 USA PATRIOT Act Notice.

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act. The Borrower
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     ALNYLAM U.S., INC.     By:  

/s/ Michael Mason

    Name:  

Michael Mason

    Title:  

Treasurer

PARENT:     ALNYLAM PHARMACEUTICALS, INC.     By:  

/s/ Michael Mason

    Name:  

Michael Mason

    Title:  

Vice President of Finance and Treasurer

 

[Alnylam – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Rebecca A. F. Stevenson

Name:  

Rebecca A. F. Stevenson

Title:  

Vice President

 

[Alnylam – Signature Page to Credit Agreement]